DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restriction
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/15/2018.
Applicant’s elected with traverse of Group II, claims 16-20, on 10/15/2018.
The requirement has been made FINAL.
Claim Interpretation 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because cleaving solution” in claim 16-28; “liquid cleaving solution effective for separating cells from microcarriers” in claims 16-28; and “liquid wash solution” in claims 22-23 & 27;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “cleaving solution” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “solution” coupled with functional language “cleaving” without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means” or “step” or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Trypsin or equivalents thereof (see specification ¶ [0004]).

Claim limitation “liquid cleaving solution effective for separating cells from microcarriers” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “liquid… solution” coupled with functional language “cleaving” and/or “effective for separating cells from microcarriers” without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means” or “step” or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Trypsin or equivalents thereof (see specification ¶ [0004]).
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 21-23 & 27 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “liquid wash solution” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “liquid … solution” coupled with functional language “wash”[ing] without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NO CLEAR STRUCTURE IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 22-23 & 27 has/have been interpreted to cover the any structure that achieves the claimed function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 17, the specification does not reasonably provide enablement for where the “controller is configured to determine the Total Cell Volume % in said suspension, wherein said TCV % is determined by: TCV % = (Total Volume of Cells + Total Volume of Microcarriers)/(Total Volume of Suspension)”.
Case law holds that applicant’s specification must be “commensurately enabling [regardless the scope of the claims]” Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. Although the statute itself does not use the phrase “undue experimentation”, it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The nature of the invention – The invention is directed at the separation of biological cells from a culture medium via membrane separations.
Amount of direction provided by the inventor – The amount of direction provided does not make it clear how to make or use the invention. There is no working example present in the specification as to how the “Total Cell Volume” is calculated. While unclear if the formula for the “Total Cell Volume” (see specification ¶ [00045]) disclosed is the same as the formula for the “Total Cell Volume”; there is no direction as how the “Volume of the suspension”, the “Total Volume of the cells”, and/or the “Total Volume of the Microcarriers” is measured by the inventor.
The existence of working examples – There are no working examples as to the calculation of the “Total Cell Volume” provided in the specification. The applicant discloses a formula for a “Total Cell Volume %”. However it is unclear if the “Total cell Volume %” and the “Total Cell Volume” are intended to be the same calculation. There is no indication in the specification as to what the input parameters of the “Total Cell Volume” are. There is no indication in the specification or the claims as to how any parameters associated with the “Total 
In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.
Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use/make and use the invention commensurate in scope with these claims.
For examination, the “Total Volume” has been interpreted as determination of a volume concentration of the solids.
Claim Rejections 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 16 recite(s) the limitation “controller is configured to… control the delivery of fluid from said containers based on said monitored weights and effect the delivery of a liquid cleaving solution effective for separating cells from microcarriers to the source container” in limitation “c”.
This limitation is unclear. Applicant has failed to define how the controller is configured and/or programmed to control the operation of said separation device. Is the controller connected to the “separation device drive unit”? Is the controller connected to non-claimed components (see specification ¶ [00039])? Consequently, a person of ordinary skill in the art would not be able to particularly point out 
Claim(s) 16 recite(s) the computer-implemented Means-Plus-Function limitation “controller is configured to… control the delivery of fluid from said containers based on said monitored weights and effect the delivery of a liquid cleaving solution effective for separating cells from microcarriers to the source container”.
It has been determined that the specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Merely from the claimed limitation it remains unclear how the controller diverts the microcarriers and biological cells.
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “software” without providing detail about the means to accomplish a specific software function, is not an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In addition, merely referencing a specialized computer (e.g., a “controller”), some undefined component of a computer system (e.g., “access control manager”), “logic,” “code,” or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. As such, the claim is indefinite for failing to distinctly claim the invention. MPEP 2181.II.B
Claim(s) 17 recite(s) the limitation “controller is configured and/or programmed to determine the Total Cell Volume (TCV) % in said suspension”.
This limitation is unclear. Applicant has failed to define how the controller is configured and/or programmed to determine the Total Cell Volume (TCV) % in said suspension. Is the controller connected to non-claimed components (see specification ¶ [00039])? Who are the Total Volume of cells, Total volume of Microcarriers, and the Total Volume of Suspension determined? Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 18 recite(s) the limitation “controller is configured and/or programmed to determine a volume of a suspension of biological cells and microcarriers to be introduced into said separation device based at least on the sensed weight of a container of biological cells” in lines 1-3.
This limitation is unclear. There are no structural limitation claimed which would provide a sensed weight of a container of a container of biological cells to the controller to determine a volume of a suspension of biological cells and microcarriers to be introduced into said separation device. There are no structural limitation claimed which would use the determined volume of suspension. There is no method, algorithm or other calculation claimed or disclosed which would be make the controller configured and/or programed to accomplish the claimed function. Applicant may not incorporate unclaimed structures into the claimed subject matter of a claim though the functional limitations of a controller. Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claim 21 recites the limitation "container of the liquid cleaving solution" in lines 1-2.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the cleaving solution container of claim 16, limitation “c”, lines 2-3; or another container. As such, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 25 & 26 recite(s) the limitation “controller is configured to effect the delivery of a selected volume of a liquid to said suspension of biological cells and microcarriers”. This limitation is unclear.
There are no structural limitation claimed which would deliver of a selected volume of said liquid to said suspension of biological cells microcarriers. There are no structural limitations claimed which would determine an amount of collected cells. There is no method, algorithm or other calculation claimed or disclosed which would be make the controller configured and/or programed to accomplish the claimed function. Applicant may not incorporate unclaimed structures into the claimed subject matter of a claim though the functional limitations of a controller. Consequently, a person of ordinary skill in the art would 
Claim(s) 25 & 26 recite(s) the computer-implemented Means-Plus-Function limitation “controller is configured to effect the delivery of a selected volume of a liquid to said suspension of biological cells microcarriers”.
It has been determined that the specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Merely from the claimed limitation it remains unclear how the controller diverts the microcarriers and biological cells.
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “software” without providing detail about the means to accomplish a specific software function, is not an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In addition, merely referencing a specialized computer (e.g., a “controller”), some undefined component of a computer system (e.g., “access control manager”), “logic,” “code,” or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. As such, the claim is indefinite for failing to distinctly claim the invention. MPEP 2181.II.B
Claim 25-26 recite the limitation “a selected volume of a liquid” in corresponding lines 2.
There is insufficient antecedent basis for this limitation in the claim. It is unclear what the limitation refers to. There is not prior claim limitation to a liquid nor is the liquid actively claimed. There is no indication in the claims as to what the applicant considers to be the subject matter of the claimed invention. As such, the claim is indefinite for failing to distinctly claim the invention.
Regarding claims 22-23 & 27; Claim limitation “liquid wash solution” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-28 are rejected under pre-AIA  35 U.S.C. 103 as obvious over US Patent Application Publication No. 20140199680 by Min, in further view of US Patent No. 5079161 to Mitsuda et. al.
Regarding claim(s) 16, Min teaches a system comprising:
a) a reusable processing apparatus (see Fig. 5, unit 200; see also ¶ [0034] “The tubing segments are provided for mating engagement with the peristaltic pumps of the reusable hardware apparatus 200 discussed below.”) comprising a separation device drive unit for receiving a separation device (see ¶ [0050] “Apparatus 200 includes at least one drive unit or “spinner” 248, which causes the indirect driving of the spinning membrane separator 101 (101', 101'' or 101'''). Spinner 248 may consist of a drive motor connected and operated by apparatus 200,”; and ¶ [0058] “The internal spinner 14 or outer housing 12 may be rotated by any suitable rotary drive device or system. As illustrated, the end cylinder 66 is partially encompassed by a ring 68 of magnetic material utilized in indirect driving of the spinner 14. A drive motor 70 exterior to the housing 12 is coupled to turn an annular magnetic drive member 72 that includes at least a pair of interior permanent magnets 74. As the annular drive member 72 is rotated, magnetic attraction between the ring 68 interior to the housing 12 and the magnets 74 exterior to the housing locks the spinner 14 to the exterior drive, causing the spinner 14 to rotate.”);
b) a disposable fluid circuit comprising tubing defining flow paths mountable on said reusable processing apparatus (see ¶ [0034] “As will be seen in the Figures and described in greater detail below, the disposable fluid processing circuits include tubing that defines flow paths throughout the circuits, as well as access sites for sterile or other connection to containers of processing solutions, such as wash solutions, treating agents, or sources of biological fluid. … The tubing segments are provided for mating engagement with the peristaltic pumps of the reusable hardware apparatus 200 discussed below.”; and ¶ [0063] “Apparatus 200 (through the controller) confirms the parameter entry 306 and then prompts the operator to load (step 310) the disposable set. The operator then loads the disposable set (step 312) onto the panel of apparatus 200. In one exemplary embodiment, the disposable set may be the fluid circuit of FIG. 1. After installation of the disposable set, apparatus 200 confirms installation as shown in (step 314).”), said disposable fluid circuit including:

a relatively rotatable cylindrical housing and internal member (see ¶ [0052] “Housing 12 and internal member 14 are relatively rotatable.”); wherein at least said internal member rotates relative to said cylindrical housing (see ¶ [0052] “housing 12 is stationary and internal member 14 is a rotating spinner that is rotatable concentrically within cylindrical housing 12”),
where an interior surfaces or the cylindrical housing and an exterior surface of the internal member defining a gap therebetween (see Fig. 6, gap 16; ¶ [0052] “The boundaries of the blood flow path are generally defined by gap 16 between the interior surface of housing 12 and the exterior surface of rotary spinner 14. The spacing between the housing and the spinner is sometimes referred to as the shear gap.”),
where one of said surfaces includes a porous membrane comprising pores (see ¶ [0007] “At least the internal surface of the cylindrical housing or the external surface of the internal member includes a porous membrane.”);
said separation device including:
an inlet (see Fig. 6, inlet 22; ¶ [0054] “Biological fluid is fed from an inlet conduit 20 through an inlet orifice 22,”) and
at least one outlet in fluid communication with said gap (see Fig. 6, outlet 48; ¶ [0009] “The cell suspension and wash medium are introduced into the gap and at least one or both the cylindrical housing and internal member are rotated. As a result, the biological cells are separated from the liquid medium in which they were suspended and are removed from the gap through an outlet.”); and
c) said processing apparatus including:
weight scales (see Fig. 5, scales 240, 242, 244, & 246) from which at least a cell container, a source container and a cleaving solution container are suspended (see ¶ [0049] “Apparatus 200 includes weight scales 240, 242, 244, and 246 from which the final product container, in-process container, source container, and any additional container(s), respectively, may depend and be weighed.”), and

the controller is configured to monitor the weight of said containers and control the delivery of fluid from said containers based on said monitored weights (see ¶ [0049] “The weights of the bags are monitored by weight sensors and recorded during a washing or other procedure. From measurements of the weight sensors, the device determines whether each container is empty, partially full, or full and controls the components of apparatus 200, such as the peristaltic pumps and clamps 210, 212, 214, 216, 218, 220, 222, and 224.”),
and effect the delivery of a liquid solution (see ¶ [0080] “The systems and methods described herein are also effective in the reduction of the supernatant volume of the original source of biological fluid. As shown in FIG. 12, supernatant can be reduced to approximately 10% of its original volume (with the optional addition of wash solution).”); and
d) the controller is further configured to effect pumping of the contents of the source container to said separation device (see ¶ [0064] “The operator then connects source container 102 of the biological fluid or biological cell product”).
The source container of Min is fully capable of including a suspension of biological cells and microcarriers (see ¶ [0064] “The operator then connects source container 102 of the biological fluid or biological cell product”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
The system and pores of Min is fully capable of separating biological cells from microcarriers in a suspension (see ¶ [0057] “For example, pores may be approximately 3-5 microns (µm), and more preferably about 4 µm. The pores may be sized to allow small formed components (e.g., platelets, microparticles, etc.) to pass, while the desired cells (e.g., white blood cells and larger red blood cells) are collected. FIG. 15 graphically illustrates cell retention with a nylon membrane and a polycarbonate 
Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon (biological cells and the microcarriers) by a structure being claimed does not impart patentability to the claims. MPEP 2115.
In the alternative, while is considered to teach all the structural limitations claimed, in so far as Min is silent as to where the “pores are sized to retain said microcarriers while allowing said biological cells to pass through said membrane”; Min further teaches where the pore size of the porous is a result effective variable relating to the separation of the fluid components (see ¶ [0057] “For example, pores may be approximately 3-5 microns (µm), and more preferably about 4 µm. The pores may be sized to allow small formed components (e.g., platelets, microparticles, etc.) to pass, while the desired cells (e.g., white blood cells and larger red blood cells) are collected. FIG. 15 graphically illustrates cell retention with a nylon membrane and a polycarbonate membrane as described above. (The abbreviation “LOD” in FIG. 15 refers to “limits of detection.”)”). Specifically, by optimizing the size of the pores (i.e., the result-effective variable), Min teaches that membrane can select for a particular component (i.e., the measurable parameter: separation or microparticles from cells) (see ¶ [0057] “The pores may be sized to allow small formed components (e.g., platelets, microparticles, etc.) to pass, while the desired cells (e.g., white blood cells and larger red blood cells) are collected.”).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the pore size of the membrane in the system of Min retain the microcarriers while allowing 
Min is silent as to where said controller is configured to effect the delivery of a liquid cleaving solution effective for separating cells from microcarriers (Trypsin or a synthetic alternative) and said liquid cleaving solution is delivered to the source container.
Regarding where said liquid cleaving solution effective for separating cells from microcarriers is delivered to the source container; Mitsuda further teaches where a liquid cleaving solution is delivered to a container holding a cell-solution (see column 7, line(s) 40-50, above; and column 3, line(s) 49-55 “method for cell culture comprising steps of: proliferating adhesive cells in a preliminary culture tank of smaller size; stripping off the cells thus proliferated from immobilizing carriers and then mixing these cells with a part of culture medium which has been adjusted in an intermediate reservoir to obtain a quantity of cell suspension”; the stripping step reads on the cleaving function claimed) in order to separate the cells from the immobilizing carriers where the cells are grown (Id.).
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of configuring and/or programing the controller of Min by applying a particular known technique of supplying a liquid cleaving solution to the source container as taught by Mitsuda, to a known device (method, or product) that was ready for improvement, the apparatus of the combination of Min and Mitsuda, in order to obtain the predictable result of separating the cultured cells from the immobilizing carrier. MPEP 2143.I.D.
Regarding where the controller delivered selected volume is the liquid cleaving solution effective for separating cells from microcarriers, Mitsuda reaches an apparatus for separating biological cells from microcarriers in a suspension (see Title).
Mitsuda further teaches where the amount of liquid cleaving solution suppled is a result effective variable relating to separating the cells from the carriers and maintaining the cells alive. Specifically, by adding an amount of liquid cleaving solution (i.e., the result-effective variable), Mitsuda teaches that cells are separated (i.e., the measurable parameter). Further, by adding an excess amount of liquid cleaving solution (i.e., the result-effective variable), Mitsuda teaches that cells would be destroyed (i.e., the 
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the volume of liquid cleaving solution which the controller delivers to the source container in order to obtain a workable product that is a cleaved suspension of cells without destroying the cells. MPEP 2144.05.II.B.
Regarding claim(s) 17, the combination of Min and Mitsuda teaches the system of Claim 16.
Min further teaches where said controller configured and/or programmed to determine a concentration of the suspension (see ¶ [0066] “Prior to the conclusion of each wash cycle, the cell suspension volume or weight is measured and recorded (step 350). When the concentration of the cells to wash medium reaches an acceptable level the final product bag is filled.”). The limitation of determining the Total Cell Volume % in said suspension is met by the prior art because Min teaches calculating the concentration of cells in the final product and where said final concentration is related to the initial concentration of the solution (see ¶ [0066] “the process provides a final concentrated biological cell product 150 resuspended in approximately 200 ml of the wash (e.g., saline) solution with approximately a 2 log reduction of supernatant contents.”). As such, the controller of Min reads on the limitation of the determining the “Total Cell Volume” of the suspension, because it would be a simple conversion of units from the concentration of the combination of Min and Mitsuda to the “Total Cell Volume” claimed.
the combination of Min and Mitsuda is fully capable of determining a “Total Cell Volume” in the suspension. It has been held that the recitation that an element is “capable of” performing a function or operable to perform does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Still further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.
Regarding claim(s) 18, the combination of Min and Mitsuda teaches the system of Claim 17.
Min further teaches where said controller is configured and/or programmed to determine a volume of a suspension of biological cells and microcarriers to be introduced into said separation device based at least on the sensed weight of a container of biological cells. (see ¶ [0049] “Apparatus 200 includes weight scales 240, 242, 244, and 246 from which the final product container, in-process container, source container, and any additional container(s), respectively, may depend and be weighed. The weights of the bags are monitored by weight sensors and recorded during a washing or other procedure. From measurements of the weight sensors, the device determines whether each container is empty, partially full, or full and controls the components of apparatus 200, such as the peristaltic pumps and clamps 210, 212, 214, 216, 218, 220, 222, and 224.”; Emphasis added).
While the combination of Min and Mitsuda does not address where the suspension includes microcarriers, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
In the current case, the controller of the combination of Min and Mitsuda and the controller of the claimed invention are substantially identical because they are both capable and/or programed to determine the volume of fluid feed into the separation device.
A prima facie case of obviousness has been established. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed 
Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon (the microcarriers in the suspension) by a structure being claimed does not impart patentability to the claims. MPEP 2115.
Regarding claim(s) 19-20, the combination of Min and Mitsuda teaches the system of Claim 16.
the combination of Min and Mitsuda is silent as to where said porous membrane has a pore size of approximately 20 µm-50 µm; or where said porous membrane has a pore size of approximately 30 µm.
However, Min teaches where the pore size of the porous is a result effective variable relating to the separation of the fluid components (see ¶ [0057] “For example, pores may be approximately 3-5 microns (µm), and more preferably about 4 µm. The pores may be sized to allow small formed components (e.g., platelets, microparticles, etc.) to pass, while the desired cells (e.g., white blood cells and larger red blood cells) are collected. FIG. 15 graphically illustrates cell retention with a nylon membrane and a polycarbonate membrane as described above. (The abbreviation “LOD” in FIG. 15 refers to “limits of detection.”)”). Specifically, by optimizing the size of the pores (i.e., the result-effective variable), MIN teaches that membrane can select for a particular component (i.e., the measurable parameter: separation or microparticles from cells).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the pore size of the membrane in the system of the combination of Min and Mitsuda within the claimed range of 20 µm-50 µm or to the optimized value of 30 µm in order to obtain a workable 
Regarding claim(s) 22, the combination of Min and Mitsuda teaches the system of Claim 16.
Min further teaches wherein a second container, a container of liquid cleaving solution (Trypsin or a synthetic alternative), is attached to and in flow communication with said source container and attached to said circuit at an access site (see ¶ [0004] “In some processing systems and methods, containers including liquids such as anticoagulant, saline, wash solution, storage media, or treating agents may likewise be pre-attached to the disposable fluid circuit, thereby creating a “closed” system.”; the treating agents read on the liquid cleaving solution claimed).
In the alternative, the second container of the combination of Min and Mitsuda is fully capable of containing a liquid cleaving solution (see ¶ [0004] “In some processing systems and methods, containers including liquids such as anticoagulant, saline, wash solution, storage media, or treating agents may likewise be pre-attached to the disposable fluid circuit, thereby creating a “closed” system.”; the treating agents read on the liquid cleaving solution claimed). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 22, the combination of Min and Mitsuda teaches the system of Claim 16.
Min further teaches a third container of attached to said circuit (see ¶ [0004] “In some processing systems and methods, containers including liquids such as anticoagulant, saline, wash solution, storage media, or treating agents may likewise be pre-attached to the disposable fluid circuit, thereby creating a “closed” system.”).
The third container of the combination of Min and Mitsuda is fully capable of containing a liquid wash solution. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
claim(s) 23, the combination of Min and Mitsuda teaches the system of Claim 22.
Min further teaches where said third container is attached and in flow communication with said source container (see ¶ [0004] “In some processing systems and methods, containers including liquids such as anticoagulant, saline, wash solution, storage media, or treating agents may likewise be pre-attached to the disposable fluid circuit, thereby creating a “closed” system.”).
The third container of The combination of Min and Mitsuda is fully capable of containing a liquid wash solution. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 24, The combination of Min and Mitsuda teaches the system of Claim 16.
Min further teaches an in-process container (see Fig. 1, containers 122 or 150; and ¶ “0033] “Circuits 100, 100', 100'', and 100''' may also include waste container 140, product container 150, and in-process container 122.”).
The in-process container of the combination of Min and Mitsuda is fully capable of performing the functional limitation(s) “receiving said microcarriers and said biological cells from said gap” (see Fig. 6, outlet gap 48). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 25, The combination of Min and Mitsuda teaches the system of Claim 16.
Min further teaches where said controller is configured to effect the delivery of a selected volume of liquid to said suspension of biological cells (see ¶ [0066] “The controller of separation apparatus then commences the wash process. The biological cells to be washed are transferred from source container (e.g., 102 of FIG. 1) through the disposable set to the spinning membrane separator 101 via the operation of one or more peristaltic pumps 202, 204 and 206.”; and ¶ [0047] “The peristaltic pumps articulate with the fluid sets of FIGS. 1-4 at the pump segments identified by reference numerals 162, 166, 168 and the amount of cell suspension to be washed, the number of washings to take place, etc. The operator may then select and enter the procedural parameters for the wash procedure (step 306).”; Emphasis added; the amount of cell suspension reads on the TCV % claimed).
The controller of the combination of Min and Mitsuda is fully capable of performing the functional limitation(s) delivering the volume “to said suspension of biological cells and microcarriers”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon (the microcarriers in the suspension) by a structure being claimed does not impart patentability to the claims. MPEP 2115.
Regarding claim(s) 26, The combination of Min and Mitsuda teaches the system of Claim 17.
Min further teaches where said controller is configured to effect the delivery of a selected volume of liquid to said suspension of biological cells (see ¶ [0066] “The controller of separation apparatus then commences the wash process. The biological cells to be washed are transferred from source container (e.g., 102 of FIG. 1) through the disposable set to the spinning membrane separator 101 via the operation of one or more peristaltic pumps 202, 204 and 206.”; and ¶ [0047] “The peristaltic pumps articulate with the fluid sets of FIGS. 1-4 at the pump segments identified by reference numerals 162, 166, 168 and advance the cell suspension or other fluid within the disposable set, as will be understood by those of skill in the art.”; ¶ [0062] “Apparatus 200 then prompts the user to enter selected procedural parameters (step 304), such as the washing procedure to be performed, the amount of cell suspension to be washed, the number of washings to take place, etc. The operator may then select and enter the procedural parameters Emphasis added; the amount of cell suspension reads on the TCV % claimed).
The controller of the combination of Min and Mitsuda is fully capable of performing the functional limitation(s) delivering the volume “to said suspension of biological cells and microcarriers”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon (the microcarriers in the suspension) by a structure being claimed does not impart patentability to the claims. MPEP 2115.
Regarding claim(s) 27, The combination of Min and Mitsuda teaches the system of Claim 25.
Min further teaches where said liquid comprises at least one of saline, liquid cleaving solution or liquid wash solution (see ¶ [0004] “In some processing systems and methods, containers including liquids such as anticoagulant, saline, wash solution, storage media, or treating agents may likewise be pre-attached to the disposable fluid circuit, thereby creating a “closed” system.”).
Regarding claim(s) 28, The combination of Min and Mitsuda teaches the system if Claim 16.
While Min does not address where the microcarriers are polymeric, coated beads, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
In the current case, the apparatus of The combination of Min and Mitsuda and the apparatus of the claimed invention are substantially identical because they are both capable and/or programed to determine the volume of fluid feed into the separation device.
A prima facie case of either anticipation or obviousness has been established. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious 
Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon (the microcarriers in the suspension) by a structure being claimed does not impart patentability to the claims. MPEP 2115.
Response to Amendment
Applicant’s amendments to the claims have overcome some of the rejections under 35 USC § 112(b) previously set forth.
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 102/103 previously set forth.
New rejections under 35 U.S.C. § 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see pages 7-8, with respect to the interpretation of the claims under 35 USC § 112(f) have been fully considered, but they are not persuasive.
The term “solution” is a generic placeholder for a fluidic element. The claims do not recite sufficient structure to achieve the functions “cleaving” or “neutralizing”. Applicant has failed to provide a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s arguments, see pages 7-8; that the term solution would be understood to halve structure by a person having ordinary skill fail to present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. A bare statement that known techniques or methods can be used is not be a sufficient disclosure to support a means-plus-function limitation. MPEP § 2181.III.
In the current case, the “cleaving solution”, “liquid cleaving solution effective for separating cells from microcarriers” and “liquid wash solution” are generic placeholders equivalent a means for 
Further, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. There is no specific and/or defined structure or composition capable of the claimed function recited in the claims. No corresponding structure or composition is disclosed in specification. A person having ordinary skill in the art would not understand the written description to disclose a corresponding structure, or material. A bare statement that known techniques or methods can be used is not be a sufficient disclosure to support a means-plus-function limitation. MPEP § 2181.III.
Applicant’s arguments, see page 8, with respect to the rejection(s) of claim(s) 16 under 35 USC § 112(b) have been fully considered, but they are not persuasive.
It is noted that the features upon which applicant relies (i.e., the controller also operates the pumps) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments, see pages 8-9, with respect to the rejection(s) of claim(s) 17 under 35 USC § 112(a) have been fully considered, but they are not persuasive.
The scales and sensors as disclosed measure the weight, pressure, air content of the fluids in the apparatus (see ¶ [00030]). However, the written description does not teach or suggest how to measure the “Total Volume of Cells” and/or “Total Volume of the Microcarriers”. Applicant has not provided sufficient description in the disclosure or the claims as to how the apparatus would perform the claimed functional limitation. It is insufficient to identify a “black box” in the description. Particularly, there is no indication as to how the particularly small volumes of the cells and the microcarriers would be determined.
In light of the most recent amendment and the disclosure at ¶ [0039]; the invention would be enable if the calculation was directed a “% Total Cell Mass” with the use of the newly included scales, however, the claim limitations are directed at Total volume Cells %. Applicant has not provided any objective evidence that such a calculation would have been well known in the art. The description of the parameters “selected 
Applicant incorrectly argues that the term “controller is configured and/or programmed to determine a volume of a suspension of biological cells and microcarriers to be introduced into said separation device based at least on the sensed weight of a container of biological cells” is sufficiently defined. There is no description in the claims or in the specification as to how this function is achieved. Applicant’s admission that it would have been known to do so lacks objective evidence.
Applicant’s arguments, see pages 10-11, with respect to the rejection(s) of claim(s) 16-20 under 35 USC § 103 have been fully considered, but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Mitsuda is interested in culturing and not the post-culturing method and apparatus claimed (i.e. teaching away), see page 9. However, it has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a "teaching away" unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. MPEP § 2123.
In this case, Examiner finds neither discredit, nor destruction in the prior art reference, because Mitsuda’s alleged silence on post-processing does not discredit or destroy the combination of the teachings of Mitsuda with the teachings of Min which, in combination, make the claimed invention obvious over the prior art.
In response to applicant's argument that Mitsuda teaches separation of the cells and microcarriers without further separation, see page 9; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, Mitsuda clearly teaches where a liquid cleaving solution is delivered to a container holding a cell-solution (see column 7, line(s) 40-50, above; and column 3, line(s) 49-55 “method for cell culture comprising steps of: proliferating adhesive cells in a preliminary culture tank of smaller size; stripping off the cells thus proliferated from immobilizing carriers and then mixing these cells with a part of culture medium which has been adjusted in an intermediate reservoir to obtain a quantity of cell suspension”; the stripping step reads on the cleaving function claimed) in order to separate the cells from the immobilizing carriers where the cells are grown (Id.). Mitsuda further teaches where the amount of liquid cleaving solution suppled is a result effective variable relating to separating the cells from the carriers and maintaining the cells alive.
Applicant’s newly presented claim limitations have been addressed in the claim rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./ Examiner, Art Unit 1773

/LUCAS A STELLING/      Primary Examiner, Art Unit 1773